DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office for Application Serial No. 16/277,301. Claim(s) 1, 4- 11, 14-20, 22, and 23 have been fully examined and fully considered. 
Claim(s) 1, 4, 11, 14 and 20 have been amended.
 Claim(s) 2-3, 12-13, and 21 have been canceled without prejudice or disclaimer.
 Claim(s) 23 has been added.
Claim(s) 1, 4-11, 14-20, 22, and 23 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 01/14/2022, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boroditsky et al. US 2016/0026182.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-11, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2020/0272146; previous recorded), Gordon et al. (US 2017/0050638; previous recorded) in view of Boroditsky et al. (US 2016/0026182).
	Regarding claim 1, Ichikawa discloses a method comprising: 
	receiving an instruction trigger for a geographic area (see at least Para. [0080], The infrastructure recognition part recognizes, as the environment surrounding the vehicle, whether or not the vehicle is traveling across an intersection or in a parking area based on the map information in the map database 4 and the positional information about the vehicle obtained by the GPS receiver unit 2. The infrastructure recognition part may recognize, as the environment surrounding the vehicle, whether or not the vehicle is traveling in a school zone, the vicinity of a childcare facility, the vicinity of a school, the vicinity of a park or the like based on the map information and the positional information about the vehicle); 
	… 
	determining, based at least in part on the current data, autonomous driving instructions for the geographic area (see at least Para. [0088], “In the example shown in FIG . 1 , the control part 16 automatically controls traveling of the vehicle based on the travel plan generated by the travel plan generation part 13 . The control part 16 outputs a control signal based on the travel plan to the actuator unit 6. That is, the autonomous driving control of the vehicle is achieved by the control part 16 controlling the actuator unit 6 based on the travel plan”), wherein the autonomous driving instructions comprise one of (a) an indication that autonomous driving is enabled within at least a portion of the geographic area (see at least Para. [0133], lines 1-6, Specifically, for example, the ignition of the vehicle is first switched on, and the control part 16 then determines whether or not the autonomous driving control can be started, based on the environment surrounding the vehicle recognized by the external sensor unit 1 and the recognition part 12 of the ECU 10) or (b) an indication that autonomous driving is disabled within the at least a portion of the geographic area; 
	 …; and 
	providing a notification comprising the autonomous driving instructions (see at least Para. [0106], In the example shown in FIG. 2, the output part 15 (see FIGS. 1 and 2) has a control state notification section 15a that notifies the driver that the autonomous driving control is being performed, for example) such that the notification is received by a vehicle apparatus (see at least Para. [0124], lines 1-5, In Step S103, for example, the ECU 10 determines whether or not a predetermined time has elapsed since the autonomous driving control is automatically started. If the result of the determination is affirmative, the routine proceeds to Step S104) located within the geographic area (see at least Para. [0133], lines 1-6, Specifically, for example, the ignition of the vehicle is first switched on, and the control part 16 then determines whether or not the autonomous driving control can be started, based on the environment surrounding the vehicle recognized by the external sensor unit 1 and the recognition part 12 of the ECU 10) or expected to enter the geographic area based on a route being traversed by a vehicle corresponding to the vehicle apparatus,
	wherein the vehicle apparatus is onboard the vehicle and is configured to control the vehicle in accordance with the autonomous driving instructions (see at least Para. [0088], the control part 16 automatically controls traveling of the vehicle based on the travel plan generated by the travel plan generation part 13. The control part 16 outputs a control signal based on the travel plan to the actuator unit 6. That is, the autonomous driving control of the vehicle is achieved by the control part 16 controlling the actuator unit 6 based on the travel plan) during the predefined time period (see at least Abstract, An autonomous driving control is switched to manual driving when determination section determines that the amount of operation by the driver is equal to or greater than a first threshold, before a predetermined time elapses since the autonomous driving control is automatically started. An autonomous driving control is switched to a manual driving when the determination section determines that the amount of operation by the driver is equal to or greater than a second threshold that is greater than the first threshold, after the predetermined time elapses), and after which the , Specifically, the adjustment section 14a adjusts the threshold used in the determination section 16b for the above determination so that switching from the autonomous driving control to the manual driving is more easily performed before a predetermined time elapses since the autonomous driving control is automatically started than after the predetermined time elapses).
	 Ichikawa does not explicitly teach
	accessing current data for the geographic area, the current data comprising at least one of (a) current traffic data for the geographic area, (b) current incident data for the geographic area, or (c) current weather data for the geographic area
	…
	determining, based at least in part on historical autonomous driving patterns associated with the geographic area, a predefined time period for which the autonomous driving instructions are active and valid…
	However, in the same field of endeavor, Gordon teaches
	accessing current data for the geographic area, the current data comprising at least one of (a) current traffic data for the geographic area (see at least Para. [0054], lines 9-15, assume that one or more of the SDVs 202a-202h have received data (e.g., from coordinating server 201, from traffic sensors 253, from other SDVs from SDVs 202a-202h, from vehicles 204a-204c., etc. shown in FIG. 2) that there is a backup of traffic ahead of SDV 202h (even if not visible to the driver of SDV 202h)), (b) current incident data for the geographic area, or (c) current weather data for the geographic area.
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Ichikawa by combining accessing current data for the geographic area,  as taught by Gordon. One would be motivated to make this modification in order to convey that autonomous driving instructions is providing a route risk mitigation system which includes real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes (see at least Para. [0005]).
	Neither Ichikawa nor Gordon teaches
	determining, based at least in part on historical autonomous driving patterns associated with the geographic area, a predefined time period for which the autonomous driving instructions are active and valid…	
	However, in the same field of endeavor, Boroditsky teaches
	determining, based at least in part on historical autonomous driving patterns associated with the geographic area (see at least Para. [0035], “the downloaded portion of the driving profile represents less than an entirety of the driving profile that is stored in the automotive cloud (e.g., only a portion of the driving profile). In such embodiments, the downloaded portion may be constrained by a variable that is related to the vehicle and/or an environment of the vehicle. For example, in some embodiments, the variable is selected from the group consisting of a geographical location, a type of road, a type of terrain, a type of weather, a type of season, a time of day, a degree of visibility, a volume of traffic, a priority of travel purpose, and/or the like, and combinations thereof”), a predefined time period (see at least Para. [0041], “methods in accordance with the present teachings further include (i) deleting the driving profile. For example, the driving profile may be deleted from the automotive cloud and/or the vehicle memory—either automatically (e.g., after a predefined period of time, etc.) or manually (e.g., at the request of the driver, after completion of a trip, etc.)”) for which the autonomous driving instructions are active and valid (see at least Para. [0081], “After entering an autonomous vehicle, a driver may be authenticated by sending information to an authentication service. After authentication, the system may determine whether a valid driving profile exists for the driver by using the authentication credential and/or the vehicle category (e.g., car or truck). If a valid driving profile is found to exist in the automotive cloud, the driving profile may be downloaded and cached on the vehicle. In some embodiments, as shown in FIG.3A, the entire driving profile may be transferred from the automotive cloud to the vehicle. In other embodiments, as shown in FIG.3B, the driving profile may be fed piecewise to the vehicle as time progresses and as the environment changes (e.g., as determined by telematics sensors on the vehicle). Based on the downloaded driving profile, the vehicle autonomously executes operating instructions prescribed by the driving profile and drives with or without limited human interference”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Ichikawa in view of Gordon by combining determining, based at least in part on historical autonomous driving patterns associated with the geographic area, a predefined time period for which the autonomous driving instructions are active and valid… as taught by Boroditsky. One would be motivated to make this modification in order to convey that the advantages of autonomous driving (e.g., the opportunity to use one's commute time for a constructive purpose, improvements in safety, etc.) (see at least Para. [0003]).
	Regarding claim 6, the combination of Ichikawa, Gordon and Boroditsky teaches the method of claim 1, where Gordon teaches the method wherein the current data is real time or near real time accurate (see at least Para. [0039]. Lines 1-4, Also within computer 101 is a positioning system 151, which determines a real-time current location of computer 101 (particularly when part of an emergency vehicle and/or a self-driving vehicle as described herein)).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Ichikawa, Gordon and Boroditsky by combining wherein the current data is real time or near real time accurate as taught by Gordon. One would be motivated to make this modification in order to convey that autonomous driving instructions is providing a route risk mitigation system which includes real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes (see at least Para. [0005]).
	In further support, Boroditsky teaches 
	wherein the current data is real time or near real time accurate (see at least Para. [0021], “FIG. 12 shows a schematic illustration of an example of fusing telematics sensor data and real-world reference map data (e.g., FIG. 11) with real time environmental data”; and Para. [0084], “(a) real world reference data 402 (e.g., an accurate 3D map); (b) real time environmental status data 404”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Ichikawa, Gordon and Boroditsky by combining the current data is real time or near real time accurate as taught by Boroditsky. One would be motivated to make this modification in order to convey that the advantages of autonomous driving (e.g., the opportunity to use one's commute time for a constructive purpose, improvements in safety, etc.) (see at least Para. [0003]).
	Regarding claim 7, the combination of Ichikawa, Gordon and Boroditsky teaches the method of claim 1, Gordon further teaches wherein the current data comprises dynamic map data positioning system 151 may be a combination of accelerometers, speedometers, etc., or it may be a global positioning system (GPS) that utilizes space-based satellites to provide triangulated signals used to determine two or three dimensional locations). 	
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Ichikawa, Gordon and Boroditsky by combining wherein the current data comprises dynamic map data as taught by Gordon. One would be motivated to make this modification in order to convey that autonomous driving instructions is providing a route risk mitigation system which includes real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes (see at least Para. [0005]).
	In further support, Boroditsky teaches 
	wherein the current data comprises dynamic map data (see at least Para. [0020], “FIG. 11 shows a schematic illustration of an example of fusing telematics sensor data (e.g. driver behavior and vehicle status) with real world reference map data”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Ichikawa, Gordon and Boroditsky by combining wherein the current data comprises dynamic map data as taught by Boroditsky One would be motivated to make this modification in order to convey that the advantages of autonomous driving (e.g., the opportunity to use one's commute time for a constructive purpose, improvements in safety, etc.) (see at least Para. [0003]).
	Regarding claim 8,  the combination of Ichikawa, Gordon and Boroditsky teaches the method of claim 1, where Gordon further discloses wherein the current data comprises at least one of (a) expected future traffic data for the geographic area (see at least Para. [0079], lines 1-6, the amount of space maintained between vehicles (between autonomous mode SDVs and/or between autonomous mode SDV s and manual mode vehicles) depends on the amount of current or anticipated traffic on the roadway 214 shown in FIG. 2), (b) expected future incident data for the geographic area, or (c) expected future weather data for the geographic area. 
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Ichikawa, Gordon and Boroditsky by combining the current data comprises at least one of (a) expected future traffic data for the geographic area, (b) expected future incident data for the geographic area, or (c) expected future weather data for the geographic area as taught by Gordon. One would be motivated to make this modification in order to convey that autonomous driving instructions is providing a route risk mitigation system which includes real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes (see at least Para. [0005]).
	In further support, Boroditsky teaches
	wherein the current data comprises at least one of (a) expected future traffic data for the geographic area, (b) expected future incident data for the geographic area, or (c) expected future weather data for the geographic area (see at least Para. [0054], “By way of example, a user who is late for an appointment may select a driving style associated with a race car driver in the hopes of reaching a desired destination as quickly as possible. In actuality, the selected profile may in fact prove too dangerous for the actual environmental conditions (e.g., icy roads, heavy rain, dense fog, etc.), roadway (e.g., narrow and/or curvy roads, etc.), traffic patterns (e.g., rush hour congestion, etc.), and/or the like. To address this and/or analogous situations, a further aspect of methods in accordance with the present teachings will now be described”).

	Regarding claim 9, the combination of Ichikawa, Gordon and Boroditsky teaches the method of claim 1. Ichikawa further teaches wherein determining the autonomous driving instructions for the geographic area (see at least Para. [0080], The infrastructure recognition part recognizes, as the environment surrounding the vehicle, whether or not the vehicle is traveling across an intersection or in a parking area based on the map information in the map database 4 and the positional information about the vehicle obtained by the GPS receiver unit 2. The infrastructure recognition part may recognize, as the environment surrounding the vehicle, whether or not the vehicle is traveling in a school zone, the vicinity of a childcare facility, the vicinity of a school, the vicinity of a park or the like based on the map information and the positional information about the vehicle) comprises: 
	…; and 
	responsive to determining that a human operator zone exists within the geographic area, generating autonomous driving instructions that (a) disable autonomous driving with the human operator zone (see at least Para. [0092], “For example, the determination sub-section 16al determines whether or not the autonomous driving control can be automatically started, based on the difference between the position of the vehicle calculated based on the signal received by the GPS receiver unit 2 (see FIG. 1) and the actual position of the vehicle calculated based on the output signal from the external sensor unit 1 (see FIG.1) and the map information in the map database 4 (see FIG. 1), for example”), (b) provide a suggested route through at least a portion of the geographic area that avoids the human operator zone (see at least Para. [0093], “For example, the determination sub-section 16a2 determines whether or not the autonomous driving control can be automatically started, based on the curvature of the road on which the vehicle is traveling”), or (c) both disable autonomous driving with the human operator zone and provide a suggested route through at least a portion of the geographic area that avoids the human operator zone.
	In addition to and/or alternative Gordan teaches
	determining the autonomous driving instructions for the geographic area (see at least Para. [0023], lines 11-16, instruction to dynamically change SDV/non-SDV use of each lane on a roadway, a duration of such states of each lane on the roadway, and/or segments of each such lane on the roadway) comprises: 
	determining whether a human operator zone exists within the geographic area based on the current data (see at least Para. [0059], lines 5-8, the coordinating server 201 adjusts the mode of operation of vehicles according to other conditions, such as a construction zone (in which the mode of operation may be switched from autonomous to manual)),  	
	responsive to determining that a human operator zone exists within the geographic area, generating autonomous driving instructions that (a) disable autonomous driving with the human operator zone (see at least Para. [0059], lines 5-10, the coordinating server 201 adjusts the mode of operation of vehicles according to other conditions, such as a construction zone (in which the mode of operation may be switched from autonomous to manual), hazardous overpasses (in which the mode of operation may be switched from manual to autonomous), presence of emergency vehicles, etc.), (b) provide a suggested route through at least a portion of the geographic area that avoids the human operator zone, or (c) both disable autonomous driving with the human operator zone and provide a suggested route through at least a portion of the geographic area that avoids the human operator zone.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Ichikawa, Gordon and Boroditsky by combining determining whether a human operator zone exists within the geographic area based on the current data; and responsive to determining that a human operator zone exists within the geographic area, generating autonomous driving instructions that (a) disable autonomous driving with the human operator zone, (b) provide a suggested route through at least a portion of the geographic area that avoids the human operator zone, or (c) both disable autonomous driving with the human operator zone and provide a suggested route through at least a portion of the geographic area that avoids the human operator zone as taught by Gordon. One would be motivated to make this modification in order to convey that autonomous driving instructions is providing a route risk mitigation system which includes real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes (see at least Para. [0005]).
	  Regarding clam 10, the combination of Ichikawa, Gordon and Boroditsky teaches the method of claim 9. Ichikawa does not explicitly teach wherein a human operator zone is at least a portion of a geographic area experiencing or expected to experience traffic and/or weather conditions that are not appropriate for autonomous driving.
	However, in the same field of endeavor, Gordon teaches
environmental factors such as snow/ice on the roadway, construction on the roadway, accidents on the roadway, etc. are taken into account when determining the SDV/non-SDV usage of lanes. That is, the coordinating server 201 may not only switch the control mode based on certain factors (e.g., snow, construction, etc. on roadway 214), but may also adjust roadway signage 212 and/or control signals being sent to SDV on-board computers 301 that allow an otherwise prohibited lane to be used (e.g., allowing autonomous mode lane 206 to be used by manual mode vehicle 204c)).
	Regarding claim 11, recites analogous limitations that are present in claim 1, therefore claim 11 would be rejected for the similar reasons above. Ichikawa discloses an apparatus comprising at least one processor (see at least Para. [0044], “an electronic control unit (ECU) 10”), at least one non- transitory memory storing computer program code (see at least Para. [0075], “The ECU 10 performs the controls of the above parts by executing a program loaded from the ROM into the RAM at the CPU”), and at least one communications interface (see at least Para. [0068], “In the example shown in FIG. 1, the HMI 7 is an interface for output and input of information between an occupant (including the driver) of the vehicle and the
autonomous driving control device 100. The HMI 7 includes a display panel on which image information is shown to the occupant”) configured to communicate via at least one network (see at least Para. [0062], “alternatively, the navigation system 5 may use information stored in a computer at an infrastructure, such as an information processing center, that can communicate with the vehicle. Alternatively, part of the processing performed by the navigation system 5 may be performed by the computer at the infrastructure”), the computer 
	Regarding Claim 16, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise. 
	Regarding Claim 17, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.
	Regarding Claim 18, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.
	Regarding Claim 19, the claim(s) recites analogous limitations to claim(s) 9 above, and is/are therefore rejected on the same premise.   
	Regarding Claim 20, the claim(s) recites analogous limitations to claim(s) 1 and 11 above, and is/are therefore rejected on the same premise.
	Regarding Claim 22, the claim(s) recites analogous limitations to claim(s) 9 above, and is/are therefore rejected on the similar premise.
	Regarding claim 23, the combination of  Ichikawa, Gordon and Boroditsky teaches the method of claim 1. Neither Ichikawa nor Gordon wherein the autonomous driving instructions are determined based at least in part on a trained neural network machine learning algorithm.
	However, in the same field of endeavor, Boroditsky teaches 
	wherein the autonomous driving instructions (see at least Para. [0030], “personalized driving of an autonomous vehicle in accordance with the present teachings includes downloading all or a portion of a driving profile which, in some embodiments, may be stored in an automotive cloud-to the autonomous vehicle, and executing one or more operating instructions prescribed by the driving profile that cause the autonomous vehicle to exhibit personalized driving”) are determined based at least in part on a trained neural network machine learning algorithm (see at least Para. [0102], “a driving profile may be modeled and captured using machine learning or a simple n-dimensional table scheme”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify Ichikawa, Gordon and Boroditsky by combining wherein the autonomous driving instructions are determined based at least in part on a trained neural network machine learning algorithm as taught by Boroditsky. One would be motivated to make this modification in order to convey that the advantages of autonomous driving (e.g., the opportunity to use one's commute time for a constructive purpose, improvements in safety, etc.) (see at least Para. [0003]).
 
Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Boroditsky as applied to claim(s) 1, 4, and 11 above, and further in view of Hobbs et al. (US-9,528,850).
	Regarding claim 4, the combination of Ichikawa, Gordon and Boroditsky teaches the method of claim 1. Ichikawa further discloses wherein the autonomous driving instructions comprise a suggested route through at least a portion of the geographic area (see at least Para. [0083], “The travel plan generation part 13 generates a travel plan that allows the vehicle to travel on the desired route by meeting safety, statutory and efficiency requirements. Furthermore, the travel plan generation part 13 generates the travel plan for the vehicle so as to avoid collision with an obstacle, based on the situation of obstacles around the vehicle”) along which autonomous driving is enabled (see at least Para. [0088], “the control part 16 automatically controls traveling of the vehicle based on the travel plan generated by the travel plan generation part 13. The control part 16 outputs a control signal based on the travel plan to the actuator unit 6. That is, the autonomous driving control of the vehicle is achieved by the control part 16 controlling the actuator unit 6 based on the travel plan”).
	However, Neither, Ichikawa, nor Gordon or Boroditsky does not explicitly teach the autonomous driving instructions comprise a suggest route through at least a portion of the geographic area along which autonomous driving is enabled.
	However, in the same field of endeavor, Hobbs teaches
	the autonomous driving instructions comprise a suggest route through at least a portion of the geographic area along which autonomous driving is enabled (see at least col. 14, 39-46, Computer may search this data and identify a 40 suggestion based on how long the driver may have to perform different tasks or activities during a particular proposed route. Thus, suggestions may be selected based on an estimated period of time for a portion of the route where vehicle 101 may operate in the autonomous mode, or rather, 45 the amount of time computer 110 determines that it may control vehicle 101 without input from the driver).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught by Ichikawa, Gordon and Boroditsky and combine a suggest route through at least a portion of the geographic area along which autonomous driving is enabled taught by Hobbs. One of ordinary skill in the art would have been motivated to make this modification in order for the vehicle's computer may provide suggestions for the driver to occupy that time throughout the travel path for a pleasant experience. (see at least col.14, lines 48-49). 
	Regarding Claim 5, the combination of Ichikawa, Gordon, Boroditsky and Hobbs teaches the method of claim 4. Neither Ichikawa nor Gordon or Boroditsky explicitly teach 
	However, in the same field of endeavor, Hobbs teaches
	determining the autonomous driving instructions for the geographic area comprises determining the suggested route (see at least col. 14, lines 26-34, Thus, in this example, Route 1 begins at location A in the autonomous mode, switches to a manual mode, and then concludes in an autonomous mode at location B. Route 2 begins at location A in the manual mode and subsequently switches to an autonomous mode until reaching location B. In this example, once the driver has decided upon a routing option, the driver may select that option and select button 1050 to begin the selected routing option in the predetermined driving mode).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 4 as taught in the combination Ichikawa, Boroditsky and Hobbs and combine determining the suggested route taught by Hobbs. One of ordinary skill in the art would have been motivated to make this modification in order for the vehicle's computer may provide suggestions for the driver to occupy that time throughout the travel path for a pleasant experience. (see at least col.14, lines 48-49).
	Regarding Claim 14, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the similar premise. 
	Regarding Claim 15, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the similar premise.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663